Title: From George Washington to John Dickinson, 15 December 1781
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Philada 15th December 1781.
                        
                        I was in hopes I should not again have had occasion to have troubled your Excellency on the subject of the
                            Hospital at Wilmington: but our distress on the score of money renders it absolutely necessary. The sick are
                            suffering—indeed perishing—for want of Wood and Straw, which have as yet been partially furnished by the exertions of Docr
                            Latimer and the humanity of individuals.
                        As your Excellency was kind enoh in your letter of the 4th to promise any assistance of the State which might be
                            necessary, I must request you will furnish Docr Cochran with the proper orders for the Articles abovementioned, who will
                            transmit them to Docr Latimer. I have the honor to be Yr Excellency’s most obt Servt
                        
                            Go: Washington

                        
                    